PER CURIAM.
Appellant, Lewis H. Houston a/k/a Houston H. Lewis, was convicted of battery (with two prior battery convictions) and resisting an officer without violence. He contends that the jury instruction on the resisting charge was erroneous and that the written sentence on the resisting charge should be stricken because it was not orally announced. As to the first issue, we affirm without further discussion.
Regarding the second issue, the State concedes that no sentence was orally imposed for the- resisting conviction and that it was error to include in the written order of probation a sentence of one year probation with a special condition that defendant serve one year in the county jail concurrent to the sentence imposed for the battery conviction. Accordingly, the part of the probation order imposing sentence on the resisting charge is reversed and this case is remanded for a new sentencing hearing regarding that charge.
REVERSED AND REMANDED.
SAWAYA, PALMER and EVANDER, JJ., concur.